ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_01_EN.txt.                                                                                               94




                               DECLARATION OF JUDGE BENNOUNA

                 [English Original Text]

                    Place of colonial law (French droit d’outre-mer) — Scope of the principle of
                 uti possidetis juris — Consequences of the course of the frontier established by
                 reference to colonial law — Evolution of the concept of sovereignty — Taking
                 account of the evolution of the human and geographical realities.

                    I support the Court’s decision in the context of the Special Agreement
                 between the two Parties, Burkina Faso and Niger, by which the Court
                 was seised. That said, in this second decade of the twenty‑first century, I
                 cannot help but question the relevance of the task entrusted to it, namely
                 that of drawing, or completing, the frontier between the two countries on
                 the basis of an Arrêté of the Governor‑General of French West Africa
                 (FWA) dating from 1927. Admittedly, the jurisprudence of the Court has
                 clarified the function conferred on colonial law which
                      “may play a role not in itself (as if there were a sort of continuum juris,
                      a legal relay between such law and international law), but only as one
                      factual element among others, or as evidence indicative of what has
                      been called the ‘colonial heritage’” (case concerning the Frontier Dis­
                      pute (Burkina Faso/Republic of Mali), Judgment, I.C.J. Reports 1986,
                      p. 568, para. 30).
                    However, the present case nevertheless involves interpreting the Arrêté,
                 as clarified by the Erratum, of the Governor‑General of FWA in the light
                 of colonial law as regards the course of the administrative boundaries
                 between colonies.
                    Consequently, like it or not, the Court has engaged in the implementa-
                 tion of colonial law using methods of interpretation which are based
                 upon it, such as the analysis of the relationship between a decree of the
                 President of the French Republic and an Arrêté of the Governor‑General
                 of the FWA, or the context of the apportionment of territories among
                 French colonial districts.
                    In such circumstances, it may be asked whether, in so doing, a “con­
                 tinuum juris, a legal relay” between colonial law and international law is
                 really avoided.
                    But is it possible to do otherwise when, with regard to establishing a
                 frontier line, the colonial reference texts contain only summary informa-
                 tion or identify the course by two points situated at a considerable dis-
                 tance from each other ?
                    Faced with the same dilemma, Judge ad hoc Abi‑Saab, in his separate
                 opinion appended to the Judgment in the case concerning the Frontier
                 Dispute (Burkina Faso/Republic of Mali), noted that the Chamber had

                                                                                              54




6 CIJ1042.indb 145                                                                                  8/04/14 08:34

                                   frontier dispute (decl. bennouna)                      95

                 been led into “an excessively detailed analysis of French colonial law, a
                 task which is not, in my view, a fitting one for an international court and
                 was largely superfluous” (I.C.J. Reports 1986, p. 659, para. 3). Neverthe-
                 less, referring to the precautions taken in the Judgment when considering
                 colonial law, he added : “Along that road there can therefore be no ques-
                 tion of even circuitously finding in contemporary international law any
                 retroactive legitimation whatever of colonialism as an institution.” (Ibid.,
                 para. 4.)
                    In fact, it is not a question of legitimating a posteriori an institution
                 which law and history have definitively classed among those which have
                 been profoundly violent and unjust because of their violation of the dig-
                 nity and freedoms of entire populations. The question is whether, when
                 drawing frontiers, contemporary international law can rely on law pro-
                 duced by such an institution, even though it involved only administrative
                 boundaries which, moreover, attached little importance to the popula-
                 tions concerned and their historical and sociological relationships.
                    Judge ad hoc Abi‑Saab sought to qualify this paradox by advocating
                 recourse to “considerations of equity infra legem”. For my part, I would
                 say that, when applying uti possidetis juris, a court should take account of
                 the intertemporal law, in the sense that, when interpreting colonial law,
                 the fate of the populations concerned cannot be ignored.

                    In other words, how to ensure that the same injustices that were perpe-
                 trated by artificial and brutal frontiers, at times following parallels or
                 meridians, are not “legitimated” by an international judicial organ oper-
                 ating in the twenty‑first century ?
                    It is true that the Court, as the principal judicial organ of the
                 United Nations, must contribute to the strengthening of peaceful rela-
                 tions between States, and it does so, at the request of the Parties, while
                 referring to the colonial heritage. Nowadays, however, the search for
                 peace among States also entails ensuring human security, namely respect
                 for the fundamental human rights of the persons concerned and their
                 protection, including by international justice.
                    The exercise of sovereignty has thus become inseparable from responsi-
                 bility towards the population. This new approach to sovereignty should
                 certainly be present when the Court rules on the course of boundaries
                 between States.
                    It may be considered that the human realities, at the time of indepen-
                 dence, in the 1960s, were probably taken into account by the French
                 geographers, who carried out field surveys in order to prepare the map of
                 the Institut géographique national (IGN) which dates from that period.
                 However, some discrepancies may have subsequently arisen between the
                 map in question and today’s human realities, discrepancies which require
                 the States to take the necessary measures to safeguard the rights of the
                 populations concerned.
                    When, in 2013, it decides on the frontier between two independent
                 African countries, the Court cannot ignore that it has been called upon to

                                                                                          55




6 CIJ1042.indb 147                                                                              8/04/14 08:34

                                   frontier dispute (decl. bennouna)                     96

                 give effect to an Arrêté of 1927, as clarified by the Erratum, and that the
                 sole concern of the authority that adopted it was to separate entities
                 depending on the same colonial power in order to improve territorial
                 administration.
                    It is clear that such an operation cannot be purely mechanical and nor
                 can it consist of a formal transposition. The human — and even the geo-
                 graphical — realities have evolved, and the Court, which dispenses justice
                 almost a century later, cannot disregard them.
                    Questions such as these are part of those which concern how the colo-
                 nial heritage is dealt with, an issue with which the African continent as a
                 whole has been confronted. Recourse to uti possidetis juris has not always
                 made it possible to achieve peace within and among those who are the
                 heirs. There is still debate in some quarters about whether one must be
                 content with the redrawing of boundaries or the reconfiguration of the
                 exercise of authority within the existing sovereignties. The focus should
                 perhaps be on the essence of the issue, because the frontier, as predicated
                 on the Westphalian model, is far removed from the cultural heritage of
                 this region of the world. In the framework of a good-neighbourliness rela-
                 tion, it is for the Parties to rediscover this heritage by deepening, as
                 encouraged by the Court, their co‑operation.

                                                         (Signed) Mohamed Bennouna.




                                                                                         56




6 CIJ1042.indb 149                                                                             8/04/14 08:34

